NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 20 2016
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50406

                Plaintiff - Appellee,            D.C. No. 3:15-cr-01336-BEN

    v.
                                                 MEMORANDUM*
ERMINIO HERNANDEZ-RAUDA,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Erminio Hernandez-Rauda appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez-Rauda contends that the district court procedurally erred by

failing to consider his mitigating arguments and the 18 U.S.C. § 3553(a)

sentencing factors. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered Hernandez-Rauda’s arguments and

the applicable section 3553(a) factors, and sufficiently explained the sentence.

See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc).

      Hernandez-Rauda next contends that the sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Hernandez-Rauda’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The above-Guidelines sentence is substantively reasonable in light of the section

3553(a) factors and the totality of the circumstances, including Hernandez-Rauda’s

immigration history and the need for deterrence. See Gall, 552 U.S. at 51; see

also United States v. Burgos-Ortega, 777 F.3d 1047, 1056-57 (9th Cir.), cert.

denied, 135 S. Ct. 2848 (2015) (district court “reasonably concluded” that the need

for deterrence outweighed the mitigating factors and “required a sentence at least

equal to [the defendant’s] last illegal re-entry sentence”).

      AFFIRMED.

                                           2                                  15-50406